MEMORANDUM **
Rajwinder Singh, native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings. Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). Where the BIA reviews the IJ’s decision de novo, our review is limited to the BIA’s decision, except to the extent the IJ’s opinion is expressly adopted. See Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). We dismiss in part, and deny in part the petition for review.
We lack jurisdiction to review the IJ’s factual finding that Singh’s asylum application was not timely. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007).
Substantial evidence supports the agency’s determination that, even assuming credibility, the government rebutted the presumption that it is more likely than not that Singh will suffer future persecution in India through an individualized analysis of changed conditions in India. See 8 C.F.R. §§ 1208.16(b)(l)(i)(A), (ii) (government may rebut presumption in withholding of removal cases by showing a fundamental change in circumstances).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.